SUMMARY ORDER
Plaintiff-Appellant Robert Zorn (“Zorn”), proceeding pro se, filed the instant action in the District of Vermont pursuant to 42 U.S.C. § 1983, alleging that actions by the Defendants-Appellees Michael McWhorter, the Hartford Insurance Company, and the Washington County Sheriffs Department (“Defendants”) in connection with a traffic accident that occurred in New York State violated Zorn’s rights to equal protection and due process.1 The district court determined that venue was improper in the District of Vermont, and dismissed the action pursuant to 28 U.S.C. § 1406(b).
We affirm the dismissal of this case for improper venue, with respect to all of the defendants, based substantially on the reasoning of the court below. We have considered all of Zorn’s contentions on appeal and find them to be without merit.2 Accordingly, we AFFIRM the judgment of the district court.

. The State of New York, named by Zorn as a defendant, was never served with a complaint and has not appeared in the action.


. We note that the request made by Defendants to strike portions of Zorn’s appendix on appeal was not made in the form of a motion to this court, and in any case is denied as moot.